Citation Nr: 0513866	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  01-06 082A	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a bilateral knee 
disability.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and October 2001 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee which determined 
that the veteran had not submitted new and material evidence 
sufficient to reopen previously denied claims of entitlement 
to service connection for bilateral hearing loss, a bilateral 
knee disability and a low back disability.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Nashville RO in April 2002.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

In August 2002, the Board issued a decision which determined 
that new and material evidence had not been received which 
was sufficient to reopen the veteran's previously denied 
claims of entitlement to service connection for bilateral 
hearing loss, a bilateral knee disability and a low back 
disability.  In February 2003, the veteran asked the Board to 
reconsider the August 2002 decision.  See 38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1000, 20.1001 
(2004).  A Deputy Vice Chairman of the Board denied the 
veteran's request for reconsideration in February 2003. 



The veteran appealed the Board's August 2002 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  Representatives of the Secretary of VA filed 
pleadings requesting that the case be remanded in order to 
provide adequate notice pursuant to 38 U.S.C.A. § 5103(A) 
(West 2002).  In an Order dated June 21, 2004, the Court 
stayed appellate proceedings to allow for the veteran to ask 
that the Board reconsider its August 2002 decision or for the 
Board to reconsider its decision sua sponte if it so chose.  

In July 2004 the veteran asked the Board to "please 
reconsider your decision of 8/28/2002."  The Deputy Vice 
Chairman found no reasonable basis for reconsideration and 
denied the veteran's request in August 2004.  The Court was 
duly notified.  In an Order dated September 15, 2004 the 
Court determined that the case be remanded to the Board for 
readjudication in light of the Secretary's request for 
remand.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Matter not on appeal

In a May 2003 rating decision, the RO denied that new and 
material evidence sufficient to reopen the veteran's 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].



REMAND

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108. See 
38 U.S.C.A. § 5103A(f) (West 2002).

After a review of the record, and with consideration of the 
March 2004 Brief of the Secretary, the Board has determined 
that although the RO sent the veteran a VCAA letter in March 
2001, that letter did not satisfy the requirements of the 
VCAA for a number of reasons.  

First, the March 2001 VCAA letter incorrectly informed the 
veteran that the RO was working on the veteran's claim for 
"an increased evaluation of your service-connected knee 
condition."  The veteran's bilateral knee claim has already 
previously been denied and currently involves a determination 
as to whether new and material evidence has been submitted to 
reopen the claim, not entitlement to an increased evaluation.  
The letter also stated that the veteran "previously filed a 
claim for service connection for post traumatic stress 
disorder and tinnitus that was denied as not well grounded.  
We are going to again review your claim."  The veteran's 
bilateral haring loss and low back disability claims were not 
mentioned.  

Second, and perhaps most crucially, the March 2001 letter did 
not identify the evidentiary requirements needed in order to 
satisfy the veteran's claims.  Included in the letter were 
the evidentiary requirements for entitlement to service 
connection for PTSD, but the letter completely failed to 
mention the evidentiary requirements of new and material 
evidence.  Finally, although the letter indicated that the RO 
would "try to help you get such things as medical records, 
employment records, or records from other Federal agencies," 
the letter was unclear as to which part, if any, of the 
additional evidence was to be provided by the veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially helpful 
to the claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran 
and his representative with notice 
which complies with the notification 
requirements of the VCAA.  
Specifically, VBA should inform the 
veteran of the evidentiary 
requirements necessary to satisfy 
claims to reopen in general, what 
information and/or evidence the 
veteran is responsible for providing 
to VA in connection with his claims 
and what information is VA's 
responsibility to obtain.  In 
providing such notice, VBA should be 
informed by the Brief of the 
Secretary of Veterans Affairs dated 
March 1, 2004, which has been 
associated with the veteran's VA 
claims folder.  

2.  After undertaking any development 
it deems appropriate, VBA must then 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, in whole or in part, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


